Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final rejection is in response to the amendments filed on: 07/30/2021. 
Claims 1-10 and 16-20 remain rejected and claims 21-25 are newly rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
The following rejections are withdrawn in view of applicant’s amendments:
Claims 1-5, 9, 11-13 and 15-19 rejected under 35 U.S.C. 103 as being unpatentable over Gao et al (US Application: US 20100274552, published: Oct. 28, 2010, filed: Aug. 9, 2006) in view of Haley (US Patent: 10490306, issued: Nov. 26, 2019, filed: Feb. 20, 2015).
Claims 6-8 rejected under 35 U.S.C. 103 as being unpatentable over Gao et al (US Application: US 20100274552, published: Oct. 28, 2010, filed: Aug. 9, 2006) in view of Haley (US Patent: 10490306, issued: Nov. 26, 2019, filed: Feb. 20, 2015) in view of Knaus et al (US Application: US 2007/0143273, published: Jun. 21, 2007, filed: Dec. 8, 2006).
Claims 10 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Gao et al (US Application: US 20100274552, published: Oct. 28, 2010, filed: Aug. 9, 2006) in view of Haley (US Patent: 10490306, issued: Nov. 26, 2019, filed: Feb. 20, 2015) in view of Kurata (US Application: US 2018/0090128, published: Mar. 29, 2018, filed: Sep. 23, 2016).
Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Gao et al (US Application: US 20100274552, published: Oct. 28, 2010, filed: Aug. 9, 2006) in view of Haley (US Patent: 10490306, issued: Nov. 26, 2019, filed: Feb. 20, 2015) in view of Rezagholizadeh et al (US Application: US 2020/0097554, published: Mar. 26, 2020, filed: Sep. 26, 2018).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 16-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

With regards to claim 1, the claim recites “receiving a medically related  input term  descriptor …”, “translating, using a first generic dictionary the input term  …”, “for each respective translated term … translating, using a second dictionary …  the respective translated term back into the source language  …”, “assigning a respective score to each entry of the output list …” and “providing the entry of the output list having the highest score to the user”.

	The limitation of “receiving a medically related  input term  descriptor …”, “translating, using a first generic dictionary the input term  …” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation 
	The judicial exception is not integrated in a practical application, as it does not include additional elements that would impose meaningful limits on practicing the abstract idea towards a practical application. The claim is thus directed to an abstract idea. 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is thus, not patent eligible.

With regards to claim 2, it recites “the input term  is a common version …”. However, the limitation(s) in the claim require an additional description of how information is 

With regards to claim 3, it recites “… wherein each element of the set of translations is translated back … “. However the additional limitation(s) in the claim encompasses steps that can be manually performed in the mind, such as a user manually considering results from a prior step and manually performing an additional back-translation. Thus the claim does not resolve the statutory deficiencies of claim 1, as it is still directed to an abstract idea and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

With regards to claim 4, it recites “… wherein the one or more pre-defined domain dictionaries …”. However the additional limitation(s) in the claim encompasses steps that can be manually performed in the mind, such as a user manually considering a translation based upon manually making translation decisions by referencing specific types of dictionary content. Thus the claim does not resolve the statutory deficiencies of claim 1, as it is still directed to an abstract idea and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

With regards to claim 5, it recites “… wherein the input term  is used in spoken Chinese”. However the additional limitation(s) in the claim encompasses steps that can be manually performed in the mind, such as a user manually considering a type of information provided to the user (such as Chinese). Thus the claim does not resolve the statutory deficiencies of claim 1, as it is still directed to an abstract idea and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

With regards to claim 6, it recites “… wherein the at least one target language includes two separate languages”. However the additional limitation(s) in the claim encompasses steps that can be manually performed in the mind, such as a user manually making more than one translation to different languages. Thus the claim does not resolve the statutory deficiencies of claim 1, as it is still directed to an abstract idea and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

With regards to claim 7, it recites “… wherein the two separate target languages are each European languages”. However the additional limitation(s) in the claim encompasses steps that can be manually performed in the mind, such as a user making more than one translation to different languages (European languages). Thus the claim does not resolve the statutory deficiencies of claim 1, as it is still directed to an abstract 
With regards to claim 8, it recites “for each of the two separate target languages a body of published medical literature exists”. However the additional limitation(s) in the claim encompasses steps that can be manually performed in the mind, such as a user manually considering /referencing material from medical publications. Thus the claim does not resolve the statutory deficiencies of claim 1, as it is still directed to an abstract idea and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

With regards to claim 9 , it recites “… outputting each entry of the output list, and its score to the user”. However the additional limitation(s) in the claim encompasses steps that can be manually performed in the mind, such as a user manually presenting information based upon manual scoring calculations. Thus the claim does not resolve the statutory deficiencies of claim 1, as it is still directed to an abstract idea and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

With regards to claim 10, it recites “… wherein the score is each entry … is determined by … “. However the additional limitation(s) in the claim encompasses steps that can be manually performed in the mind, such as a user manually calculating a score based upon manually considered conditions/criteria. Thus the claim does not resolve the statutory deficiencies of claim 1, as it is still directed to an abstract idea and does not 

With regards to claim 16, it recites a computer program product “… computer-readable storage medium having computer readable program code… executable by one or more computer processors “ , “receive a medically-related  input term … ”, “translating, using a first generic dictionary,  the input term  …”, “for each respective translated term … translating, using a second dictionary … .. the respective translated term back into the source language … ”, “assigning a respective score to each respective entry of the output list …” and “provide the entry of the output list having the highest score to the user”.

	The limitation of ‘receiving a medically-related input term …; translating, using a first generic dictionary, the input term …’, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting a computer readable storage medium and the one or more computer processors, nothing in the claim limitations precludes the steps from being practically performed in the mind. For example, the ‘receiving’ and ‘translating’ in the context of the claim encompasses a user manually receiving/obtaining a medical input term and the user manually using a first generic diction to perform a translation of the medical input term. Similarly, the limitations of ‘… for each respective translated term… translating, using a second dictionary … the respective translated term back into the source language …; assigning a respective score to each respective entry … ; … 
	This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a computer readable medium and one or more processors. The processors and computer readable medium are recited at a high level of generality such that they amount to no more than applying the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea in a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements amount to no more than application of exception using generic computer components, and thus, can not provide an inventive concept. The claim is not patent eligible. 



With regards to claim 18, it recites “… wherein each element of the set of translations is translated back into the source language using one or more pre-defined domain specific dictionaries”. However the additional limitation(s) in the claim encompasses steps that can be manually performed in the mind, such as a user manually considering a translation based upon manually making translation decisions by referencing specific types of dictionary content. Thus the claim does not resolve the statutory deficiencies of claim 16, as it is still directed to an abstract idea and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
 
With regards to claim 19, it recites “… the one or more pre-defined domain specific dictionaries are professional, scientific and academic. However the additional limitation(s) in the claim encompasses steps that can be manually performed in the mind, such as a user manually considering a translation based upon manually making translation decisions by referencing specific types of dictionary content. Thus the claim does not resolve the statutory deficiencies of claim 16 as it is still directed to an abstract 

With regards to claim 20, it recites “… wherein the score of each entry of the output list is determined …”. However the additional limitation(s) in the claim encompasses steps that can be manually performed in the mind, such as a user manually calculating a score based upon manually considered conditions/criteria. Thus the claim does not resolve the statutory deficiencies of claim 16, as it is still directed to an abstract idea and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
 
With regards to claim 21, it recites a system comprising: “… one or more computer processors; … a memory containing a program which when executed … ; receiving a medically-related input term … ; translating, using a first generic dictionary, the input term … ; for each respective translated term … translating, using a second dictionary … the respective translated term back into the source language …; assigning a respective score to each respective entry … ; … providing the entry of the output list having the highest score …”

 	The limitation of ‘receiving a medically-related input term …; translating, using a first generic dictionary, the input term …’, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting a memory and the one or more computer processors, 

This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a memory and one or more computer processors. The processors and memory are recited at a high level of generality such that they amount to no more than applying the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea in a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements amount to no more than application of exception using generic computer 

With regards to claim 22, which depends on claim 21 it recites … ‘outputting each entry … and its score … to the user’. This limitation encompasses a user manually recording /writing entry and score data. Thus, it doesn’t resolve the statutory deficiencies of claim 21, and is rejected under similar rationale.

With regards to claim 23, it recites “wherein each element of the set of translations is translated back into the source language using one or more pre-defined domain specific dictionaries’. This limitation encompasses a user manually using domain specific dictionaries to perform a back translation into the source language. Thus, it doesn’t resolve the statutory deficiencies of claim 21, and is rejected under similar rationale. 

With regards to claim 24, it recites “wherein the one or more pre-defined domain specific dictionaries are professional, scientific, or academic”. This limitation encompasses a user manually referencing a particular type of predefined domain specific dictionary. Thus, the claim doesn’t resolve the statutory deficiencies of claim 21, and is rejected under similar rationale. 

With regards to claim 25, it recites “… the score of each entry of the output list is determined by one or more of ….”. This limitation encompasses a user manually using one or more criteria/parameters to calculate the score of entries for the output list. Thus, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "generic" in claims 1, 16 and 21 are a relative term which renders the claim indefinite.  The term “generic" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The examiner recommends the applicant consider clarifying a mapping of frequently used terms as  common terms assigned/mapped to the standard term. 

Response to Arguments
Applicant's arguments filed 07/30/2021 have been fully considered but they are not persuasive.
The applicant argues that the “claims are directed to a complex process for term normalization using multiple translation dictionaries and probability scoring mechanisms …[because] a human cannot ‘assig[n] a respective score to each respective entry of the output list of normalized versions based on a respective probability of the respective entry of the normalized versions based on a respective probability of the respective 
The applicant argues the present claims ‘include a variety of elements that cannot be practically performed in the human mind ...’ , but does not specifically point to which elements cannot be performed in the human mind along with supporting rationale/evidence to prove the applicant’s conclusory statement. Thus this argument is not persuasive.
The applicant argues that the amended independent claims integrate the judicial exception into a practical application of the exception because they ‘enable improved text normalization’ and then the applicant proceeds to further recite the benefits of normalization.  Yet, this argument is not persuasive since the ‘normalization’ in the claim is recited in such a high level of generality, that it still maps to steps that can be performed via a mental process. 
The applicant argues that the claims include steps that amount to significantly more than a patent upon an abstract idea but provides no supporting evidence/rationale, other than indicating the order of the claimed steps would amount to significantly more. This argument is not persuasive as the applicant provides no rationale/evidence as to why the order would be more than the abstract idea. Thus, the examiner still interprets that the limitations as claimed can be performed in the claimed order via a mental process.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596. The examiner can normally be reached Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILSON W TSUI/Primary Examiner, Art Unit 2178